Title: Thomas Jefferson to Jonathan Shoemaker, 1 August 1810
From: Jefferson, Thomas
To: Shoemaker, Jonathan


          
            Sir
             
                     Monticello 
                     Aug. 1. 10.
          
          I asked the favor of you the other day to give me a copy of your account. it is so long since we have had a settlement, that I am anxious to know the exact state of things between us. I shall be obliged to you therefore now to send me your account.
          
            from your friend and servt
            
                  Th: Jefferson
          
        